Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000563
                                                      21-FEB-2017
                                                      01:40 PM




                          SCAD-16-0000563


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         IKE EMANUEL DURU,

                            Petitioner,


                                vs.


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Respondent.



                        ORIGINAL PROCEEDING

     (Prior Supreme Court No. 27356; ODC Case No. 05-031-8183)


                       ORDER DENYING PETITION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Disciplinary Board’s Report


and Recommendation to Deny Reinstatement of Petitioner Ike


Emmanuel Duru and the record in this matter, we find and


conclude, after careful and thorough review, that Petitioner Duru


failed to follow court rules governing his disbarment,


particularly in his failure to inform his Maui employer or the


Office of Disciplinary Counsel (ODC) of his foreign disbarment,


and failed to fulfill substantive conditions of this court’s


November 10, 2005 reciprocal disbarment, particularly his failure

to successfully seek reinstatement in Georgia. 


          We further find and conclude that Respondent Duru has

failed to prove by clear and convincing evidence, as required by

Rule 2.17(b)(4) of the Rules of the Supreme Court of the State of

Hawai'i, that he is rehabilitated from the ethical conduct

underlying that disbarment, particularly his engaging in

discussion of legal matters with a licensed attorney and the

attorney’s client, his failure to report in his petition criminal

and civil litigation in which he was involved during his

disbarment, and his failure to timely act with initiative

regarding his outstanding student loan obligations.   Therefore,

          IT IS HEREBY ORDERED that the petition is denied.


          IT IS FURTHER ORDERED that Petitioner Duru shall bear


the expenses incurred in the investigation into and processing of


his petition, upon the timely submission of a verified bill of


costs by the Office of Disciplinary Counsel. 


          DATED: Honolulu, Hawai'i, February 21, 2017.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna 


                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson





                                2